                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

UNITED STATES OF AMERICA

       Plaintiff,
v.                                                CASE NO: 6:18-cr-272-Orl-37GJK

ALLEN GRIFFIN

       Defendant.


                                           ORDER

       Pending before the Court is Defendant’s Motion for Reconsideration of Detention

Order and Request for Bond (Doc. 66). The government has filed a response in

opposition to the motion (Doc. 68).

       Defendant was indicted on one count of conspiracy to commit bank fraud and

seven counts of bank fraud (Doc. 1). He was arrested, and on January 8, 2019, the Court

held a detention hearing (Doc. 13). Based upon the evidence and argument presented

the Court found that there were no conditions of release that would reasonably assure the

safety of other persons or the community (Id.). Consequently, Defendant remains in

custody. He has now pled guilty to all charges (Doc. 36), his plea has been accepted, and

he has been adjudicated guilty (Doc. 43). Sentencing is scheduled to occur on May 6,

2019 (Id.).

       Now, Defendant gives three reasons why the Court should reconsider and grant

him release pending sentencing. First, he cites his guilty plea and acceptance of

responsibility (Doc. 66 at 2). Second, he represents that his fiancé is having a difficult

pregnancy and needs help (Id.). Third, certain state law charges which the Court

referenced when it ordered detention have now been dismissed (Id.). Considered
separately or together, none of Defendant’s grounds merit his release pending

sentencing.

        The Court will consider Defendant’s guilty plea and acceptance of responsibility at

sentencing. In the meantime, he has been found guilty and is facing a sentence of

imprisonment (Doc. 61 at 18). Therefore, he must be detained unless the Court “finds by

clear and convincing evidence that the person is not likely to flee or pose a danger to the

safety of any other person or the community if released under section 3142(b) or (c).” 18

U.S.C. § 3143(a)(1). Defendant’s proffered grounds do not rise to the level of clear and

convincing evidence.

        There would be something wrong if Defendant didn’t want to help his fiancé during

her pregnancy and be present for the birth of his child. However, while this circumstance

may diminish the possibility that he will flee, it does not alleviate the Court’s concern that

Defendant presents a danger to the community if released at this time.

        The Court does not know why the state charges against Defendant were

dismissed but this is not persuasive when considering whether he should be released at

this time.

        For these reasons, Defendant’s motion is DENIED without a hearing having been

held.

        DONE and ORDERED in Orlando, Florida on April 19, 2019.




Copies furnished to:

        Counsel of Record



                                             -2-
Allen Griffin




                -3-
